DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 14 July 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 7-10, 13, 15, 16, 19, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2017/0293127) in view of Yang et al. (WO 2016/164437 A1).
	In regard to claim 1, Sinha et al. disclose a spectrally encoded parallel fluorescence imaging system for imaging a sample, comprising:
(a) a multi-wavelength excitation light source emitting excitation light with a plurality of different wavelengths (e.g., “… At step 302, fluorophores of a sample are excited over a range of wavelengths …” in paragraph 40);
(b) optical components adapted for introducing spectral encoding in an axial direction such that the different wavelengths of the excitation light are focused at different axial positions in the sample and for introducing spectral coding in at least one lateral direction such that the different wavelengths of the excitation light are focused at different lateral positions in the sample thereby generating fluorescence at the different axial and lateral positions, the axial direction coinciding or being parallel to an axis of the excitation light, the at least one lateral direction being perpendicular to the axis of the excitation light (e.g., “… objective 14 is also used to project excitation radiation upon the sample 12. In an exemplary embodiment, objective 14 includes a chromatic lens as discussed below with reference to FIG. 2 … In addition, a plurality of pinholes can be employed to increase throughput by obtaining an image from a different lateral position on the sample 12 … chromatic lens achieves a separation of various frequencies on the image plane because of differences in the refractive index of the lens at different wavelengths of incident light … At step 302, fluorophores of a sample are excited over a range of wavelengths over multiple planes of interest throughout the axial depth of the sample …” in paragraphs 32, 34, 37, and 40);
(c) florescence imaging probes adapted for introduction into the sample, thereby causing a fluorescence spectrum generated at each of the different axial and lateral positions, such that image information at the different axial and lateral positions is encoded in fluorescence spectrums (e.g., “… sample 12 is stained or dyed with a fluorophore compound … axial position will be encoded by color, which may be subsequently encoded onto the pixel number of the sensor …” in paragraphs 30 and 40); and
(d) detectors operable to resolve different wavelengths for simultaneous detection of the fluorescence at the different axial and lateral positions, thereby enabling recording of image signals of the sample at the different axial and lateral positions (e.g., “… simultaneous acquisition of multiple planes in the sample … once the light has passed through the pinhole 26 it can be dispersed with one or more prisms or gratings (e.g., prism 28 in FIG. 1) … axial position will be encoded by color, which may be subsequently encoded onto the pixel number of the sensor …” in paragraphs 18 and 40).
While Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the system of Sinha et al. lacks an explicit description that the “fluorophores” are band-shifting florescence imaging probes exhibiting excitation-dependent emission bands wherein a different band-shifted florescence spectrum correspond to different wavelengths of the excitation light.  However, fluorophores are well known in the art (e.g., see “… citric acid-based fluorescent dyes (CFDs) … dioxo-pyridine ring (DPR) … DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared) … luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer" or "BPLP." …” in paragraphs 42 and 62 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared)”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., band-shifting florescence imaging probes exhibiting excitation-dependent emission bands wherein a different band-shifted florescence spectrum correspond to different wavelengths of the excitation light) as the unspecified fluorophore of Sinha et al.
	In regard to claim 2 which is dependent on claim 1, while Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the system of Sinha et al. lacks an explicit description that the “fluorophores” are cytocompatible biodegradable photoluminescent polymers (BPLPs).  However, fluorophores are well known in the art (e.g., see “… citric acid-based fluorescent dyes (CFDs) … dioxo-pyridine ring (DPR) … DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared) … luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer" or "BPLP." …” in paragraphs 42 and 62 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer"”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., cytocompatible biodegradable photoluminescent polymers) as the unspecified fluorophore of Sinha et al.
	In regard to claim 3 which is dependent on claim 1, while Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the system of Sinha et al. lacks an explicit description that the “fluorophores” are small molecular citrate-based photoluminescent dyes (CPDs) with identified structures of dioxopryridine (DPR).  However, fluorophores are well known in the art (e.g., see “… citric acid-based fluorescent dyes (CFDs) … dioxo-pyridine ring (DPR) … DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared) … luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer" or "BPLP." …” in paragraphs 42 and 62 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared)”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., small molecular citrate-based photoluminescent dyes (CPDs) with identified structures of dioxopryridine (DPR)) as the unspecified fluorophore of Sinha et al.
	In regard to claim 4 which is dependent on claim 1, Sinha et al. also disclose that the detectors are spectrometers, arrayed detectors or other wavelength-selective detectors (e.g., “… Once the light has passed through the pinhole, it can be dispersed with one or more prisms, gratings or other dispersive elements, so that the spot becomes, on a two-dimensional sensor at the image plane, a streak or band as different wavelengths are dispersed from the prism at different angles, so that the vertical spatial axis of the streak contains axial image information …” in paragraph 20).
	In regard to claim 7, Sinha et al. disclose a method of spectrally encoded parallel fluorescence imaging for imaging a sample, the method comprising the steps of:
(a) labeling the sample with florescence imaging probes (e.g., “… sample 12 is stained or dyed with a fluorophore compound …” in paragraph 30);
(b) providing a multi-wavelength excitation light source for fluorescent excitation of the labeled sample (e.g., “… At step 302, fluorophores of a sample are excited over a range of wavelengths …” in paragraph 40);
(c) introducing spectral encoding to the excitation light in an axial direction such that the different wavelengths of the excitation light are focused at different axial positions in the sample and spectral coding in at least one lateral direction such that the different wavelengths of the excitation light are focused at different lateral positions thereby generating fluorescence at the different axial and lateral positions, the axial direction coinciding or being parallel to an axis of the excitation light, the at least one lateral direction being perpendicular to the axis of the excitation light (e.g., “… fast volumetric imaging  … objective 14 is also used to project excitation radiation upon the sample 12. In an exemplary embodiment, objective 14 includes a chromatic lens as discussed below with reference to FIG. 2 …  In addition, a plurality of pinholes can be employed to increase throughput by obtaining an image from a different lateral position on the sample 12 … chromatic lens achieves a separation of various frequencies on the image plane because of differences in the refractive index of the lens at different wavelengths of incident light … At step 302, fluorophores of a sample are excited over a range of wavelengths over multiple planes of interest throughout the axial depth of the sample …” in paragraphs 22, 32, 34, 37, and 40);
(d) generating fluorescence excited by the excitation light with different wavelengths, at the different axial and lateral positions of the labeled sample, each wavelength of the excitation light corresponding to a fluorescence spectrum (e.g., “… axial position will be encoded by color, which may be subsequently encoded onto the pixel number of the sensor …” in paragraph 40); and
(e) detecting image information encoded in the fluorescence spectrums using detectors operable to resolve different wavelengths, thereby simultaneously recording image signals of the sample at the different axial and lateral positions (e.g., “… simultaneous acquisition of multiple planes in the sample … once the light has passed through the pinhole 26 it can be dispersed with one or more prisms or gratings (e.g., prism 28 in FIG. 1) … axial position will be encoded by color, which may be subsequently encoded onto the pixel number of the sensor …” in paragraphs 18 and 40).
While Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the method of Sinha et al. lacks an explicit description that the “fluorophores” have band-shifted florescence spectra wherein a different band-shifted florescence spectrum correspond to different wavelengths of the excitation light.  However, fluorophores are well known in the art (e.g., see “… citric acid-based fluorescent dyes (CFDs) … dioxo-pyridine ring (DPR) … DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared) … luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer" or "BPLP." …” in paragraphs 42 and 62 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared)”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., fluorophores having band-shifted florescence spectra wherein a different band-shifted florescence spectrum correspond to different wavelengths of the excitation light) as the unspecified fluorophore of Sinha et al.
	In regard to claim 8 which is dependent on claim 7, while Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the method of Sinha et al. lacks an explicit description that the “fluorophores” are biodegradable photoluminescent polymers (BPLPs) or molecular fluorescent probes.  However, fluorophores are well known in the art (e.g., see “… citric acid-based fluorescent dyes (CFDs) … dioxo-pyridine ring (DPR) … DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared) … luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer" or "BPLP." …” in paragraphs 42 and 62 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer"”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., cytocompatible biodegradable photoluminescent polymers) as the unspecified fluorophore of Sinha et al.
	In regard to claim 9 which is dependent on claim 7, while Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the method of Sinha et al. lacks an explicit description that the “fluorophores” are small molecular citrate-based photoluminescent dyes (CPDs) with identified structures of dioxopryridine (DPR).  However, fluorophores are well known in the art (e.g., see “… citric acid-based fluorescent dyes (CFDs) … dioxo-pyridine ring (DPR) … DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared) … luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer" or "BPLP." …” in paragraphs 42 and 62 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared)”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., small molecular citrate-based photoluminescent dyes (CPDs) with identified structures of dioxopryridine (DPR)) as the unspecified fluorophore of Sinha et al.
	In regard to claim 10 which is dependent on claim 7, Sinha et al. also disclose that the detectors are spectrometers, arrayed detectors or other wavelength-selective detectors (e.g., “… Once the light has passed through the pinhole, it can be dispersed with one or more prisms, gratings or other dispersive elements, so that the spot becomes, on a two-dimensional sensor at the image plane, a streak or band as different wavelengths are dispersed from the prism at different angles, so that the vertical spatial axis of the streak contains axial image information …” in paragraph 20).
	In regard to claim 13 which is dependent on claim 9, while Sinha et al. also disclose fine-tuning photophysical properties of the dyes for imaging optimization (e.g., “… As will be appreciated, fluorophores have varying properties rendering them more or less useful for a given microscopic application …” in paragraph 31), the method of Sinha et al. lacks an explicit description that fluorophore property optimization “for a given microscopic application” comprises using a different selection of amine-containing molecules for DPR syntheses.  However, fluorophores are well known in the art (e.g., see Table I on pp. 20-21 of Yang et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., comprising an amine optimized “for a given microscopic application”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., comprising an amine optimized “for a given microscopic application”) as the unspecified fluorophore of Sinha et al.
	In regard to claim 15 which is dependent on claim 7, Sinha et al. also disclose that the fluorescence is generated in a one-photon excitation modality (e.g., “… At step 302, fluorophores of a sample are excited over a range of wavelengths …” in paragraph 40).
	In regard to claim 16 which is dependent on claim 15, Sinha et al. also disclose that the fluorescence is collimated using a second pair of lenses so that it can be confocally detected (e.g., “… Fluorophore emissions 22', rendered substantially parallel by the objective 14, pass into a tube lens 24, in an exemplary embodiment. The tube lens 24 brings the parallel wave trains 22' from the objective 14 originating at the focal planes of interest, e.g., focal planes A and B, into convergence at a confocal pinhole 26 …” in paragraph 34).
	In regard to claim 19 which is dependent on claim 7, Sinha et al. also disclose that the sample is a biological tissue or biological cells (e.g., “… It can be used, for example, in biology and other disciplines for characterizing samples …” in paragraph 3).
	In regard to claim 23 which is dependent on claim 1, Sinha et al. also disclose that the at least one lateral directions includes two orthogonal directions in an x-y plane in an x-y-z coordinate system such that the parallel fluorescence imaging in three dimensions is accomplished (e.g., “… fast volumetric imaging …” in paragraph 22).
Claim(s) 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. in view of Yang et al. as applied to claim(s) 7 above, and further in view of Patton et al. (US 2010/0062429).
	In regard to claim 14 which is dependent on claim 7, while Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the method of Sinha et al. lacks an explicit description that the fluorescence is generated in a two-photon excitation modality.  However, fluorophores are well known in the art (e.g., see “… dyes may be applied to a wide variety of fluorescence-based detection and quantification strategies including, but not limited to … confocal and multiphoton laser scanning microscopy (CLSM) …” in paragraph 87 of Patton et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “dyes may be applied to a wide variety of fluorescence-based detection and quantification strategies including, but not limited to … confocal and multiphoton laser scanning microscopy (CLSM)”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., a two-photon excited dye) as the unspecified fluorophore of Sinha et al.
	In regard to claim 18 which is dependent on claim 7, while Sinha et al. also disclose (paragraph 31) that various “… fluorophores may be used …”, the method of Sinha et al. lacks an explicit description that the fluorescence is generated in a multi-photon excitation modality.  However, fluorophores are well known in the art (e.g., see “… dyes may be applied to a wide variety of fluorescence-based detection and quantification strategies including, but not limited to … confocal and multiphoton laser scanning microscopy (CLSM) …” in paragraph 87 of Patton et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “dyes may be applied to a wide variety of fluorescence-based detection and quantification strategies including, but not limited to … confocal and multiphoton laser scanning microscopy (CLSM)”) for the unspecified fluorophore of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., a multi-photon excited dye) as the unspecified fluorophore of Sinha et al.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. in view of Yang et al. as applied to claim(s) 16 above, and further in view of Hubbard et al. (Wide spectral range confocal microscope based on endlessly single-mode fiber, Optics Express Vol. 18, no. 18 (August 2010), pp. 18811-18819).
	In regard to claim 17 which is dependent on claim 16, the method of Sinha et al. lacks an explicit description that the confocal detection is done by using a single mode fiber.  However, confocal apertures are well known in the art (e.g., see “… In our approach, the mode area of the endlessly single-mode PCF can be sufficiently large to reduce the effects of self-phase modulation (as in [21,22]), whilst maintaining single-mode operation and tolerable bend loss over a wide range of wavelengths. The microscope presented here could allow fiber delivery of the excitation light in a true single mode, with reduced pulse broadening, for multiphoton microscopy. Chromatic confocal microscopy [10] is a technique that could also be fiber-enabled through the use of the endlessly single-mode PCF … large mode area PCF core is the confocal aperture …” in the last section 1 paragraph  and the first section 2 paragraph of Hubbard et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional confocal aperture (e.g., “single-mode PCF”) for the confocal aperture of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional confocal aperture (e.g., a single mode fiber) as the confocal aperture of Sinha et al.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2017/0293127) in view of Yang et al. (WO 2016/164437 A1) and Tearney et al. (US 2007/0081236).
	In regard to claim 20, the cited prior art is applied as in claim 7 above.  The method of Sinha et al. lacks an explicit description that the spectrally encoded fluorescence imaging is spectrally encoded endoscopy.  However, Tearney et al. teach (paragraphs 4, 7, and 90) “… technology that could fill this gap between pathology and radiology would be of great benefit to patient management and health care … adapting confocal microscopy to endoscopic applications … endoscopic confocal microscopy … encode one dimension of spatial information in the optical spectrum …”.   Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the spectrally encoded fluorescence imaging of Sinha et al. for spectrally encoded endoscopy, in order to achieve “great benefit to patient management and health care”.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2017/0293127) in view of Yang et al. (WO 2016/164437 A1) and Patton et al. (US 2010/0062429).
	In regard to claim 21, Sinha et al. disclose a parallel fluorescence imaging system for imaging a sample, comprising:
(a) a multi-wavelength excitation light source emitting excitation light with a plurality of different wavelengths (e.g., “… At step 302, fluorophores of a sample are excited over a range of wavelengths …” in paragraph 40);
(b) optical components adapted for introducing spectral encoding such that the different wavelengths of the excitation light are focused at different spatial positions in the sample thereby generating fluorescence at the different spatial positions (e.g., “… objective 14 is also used to project excitation radiation upon the sample 12. In an exemplary embodiment, objective 14 includes a chromatic lens as discussed below with reference to FIG. 2 … In addition, a plurality of pinholes can be employed to increase throughput by obtaining an image from a different lateral position on the sample 12 … chromatic lens achieves a separation of various frequencies on the image plane because of differences in the refractive index of the lens at different wavelengths of incident light … At step 302, fluorophores of a sample are excited over a range of wavelengths over multiple planes of interest throughout the axial depth of the sample …” in paragraphs 32, 34, 37, and 40);
(c) florescence imaging probes adapted for introduction into the sample, thereby causing a fluorescence spectrum generated at each of the different spatial positions, such that image information at the different spatial positions is encoded in fluorescence spectrums (e.g., “… sample 12 is stained or dyed with a fluorophore compound … axial position will be encoded by color, which may be subsequently encoded onto the pixel number of the sensor …” in paragraphs 30 and 40); and
(d) detectors operable to resolve different wavelengths for simultaneous non-confocal detection of the fluorescence at the different spatial positions, thereby enabling recording of image signals of the sample at the different spatial positions (e.g., “… simultaneous acquisition of multiple planes in the sample … Consistent with embodiments of the present disclosure, the excitation light may be made to use the chromatic aberrations to generate a very thin excitation beam. As with some embodiments of light sheet imaging, the excitation light could be made to use a Bessel beam or multiple small Bessel beams such that, instead of point excitation at the sample, line excitation is used and dispersive elements are used to convert the line(s) to a rectangle(s) on the two-dimensional sensor …” in paragraphs 18 and 26).
While Sinha et al. also disclose (paragraph 29) that embodiments “… of the present disclosure are applicable to other microscopy techniques …” and (paragraph 31) that various “… fluorophores may be used …”, the system of Sinha et al. lacks an explicit description that the system is a multiphoton system and that the “fluorophores” are band-shifting florescence imaging probes exhibiting excitation-dependent emission bands wherein a different band-shifted florescence spectrum correspond to different wavelengths of the excitation light.  However, fluorophores are well known in the art (e.g., see “… citric acid-based fluorescent dyes (CFDs) … dioxo-pyridine ring (DPR) … DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared) … luminescent composition comprises, consists, or consists essentially of a polymer or oligomer comprising a luminescent moiety formed or derived from a fluorophore or dye described herein. For example, in some cases, a luminescent composition comprises a "biodegradable photoluminescent polymer" or "BPLP." …” in paragraphs 42 and 62 of Yang et al. and “… dyes may be applied to a wide variety of fluorescence-based detection and quantification strategies including, but not limited to … confocal and multiphoton laser scanning microscopy (CLSM) …” in paragraph 87 of Patton et al.).  .  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional fluorophore (e.g., “DPR-containing CFDs are organic dyes with strong and tunable fluorescence (wherein the emission wavelength shifts with different excitation wavelengths, up to near-infrared)”) for the unspecified fluorophore and a known conventional microscope (e.g., “confocal and multiphoton laser scanning microscopy (CLSM)”) for the unspecified microscope of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., band-shifting florescence imaging probes exhibiting excitation-dependent emission bands wherein a different band-shifted florescence spectrum correspond to different wavelengths of the excitation light) as the unspecified fluorophore of Sinha et al. and a known conventional microscope (e.g., multiphoton system) as the unspecified microscope.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. in view of Yang et al. and Patton et al. as applied to claim(s) 21 above, and further in view of Gastaldo (US 2017/0276544).
	In regard to claim 22 which is dependent on claim 21, the system of Sinha et al. lacks an explicit description that the non-confocal detection uses filters to resolve different wavelengths.  However, spectrometers are well known in the art (e.g., see “… Chromatic confocal technique is a well-known technique … Each wavelength of the light crossing such lens is focused at a different distance, or in a different focal plane. The chromatic lens is embedded in a confocal set-up with source and detection apertures placed at confocal planes of the chromatic lens, so as to reject out-of-focus light … Detection is made by a spectrometer, which comprises usually a dispersing element and a sensor (CCD or CMOS) to acquire the intensity spectrum of the light … spectrometer type device with a dispersing element such as a grating or a diffraction array and a sensor capable of collecting a light intensity for the different wavelengths, such as for instance … device with color filters in front of a line or matrix detector, allowing a detection which is selective in wavelength with different detector areas …” in paragraph 3, 5-7, 67, and 70 of Gastaldo).  .  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional spectrometer (e.g., comprising “color filters in front of a line or matrix detector”) for the spectrometer of Sinha et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional spectrometer (e.g., comprising filters to resolve different wavelengths) as the spectrometer of Sinha et al.

Response to Arguments
Applicant’s arguments with respect to the amended and new claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 14 July 2022 have been fully considered but they are not persuasive.
Applicant argues that there is no teaching of wavelength encoding in the lateral direction in Sinha et al.  Examiner respectfully disagrees.  Sinha et al. state (paragraphs 4 and 5) that the “… most common of these approaches is to use one confocal pinhole, or for higher throughput, an array of such pinholes, that rejects light emitted from planes that are outside of the focal plane … two dimensional image is generated by translating the pinholes or sample laterally. To generate a virtual volumetric image, the sample or objective is translated axially and the pinholes (or sample) are (is transversally) scanned to build up an image in that plane. This results in a significant reduction in volumetric imaging rates …”.  Thus Sinha et al. teach at least one confocal embodiment using wavelength encoding in the lateral direction.  Sinha et al. also state (paragraph 26) that “… Consistent with embodiments of the present disclosure, the excitation light may be made to use the chromatic aberrations to generate a very thin excitation beam. As with some embodiments of light sheet imaging, the excitation light could be made to use a Bessel beam or multiple small Bessel beams such that, instead of point excitation at the sample, line excitation is used and dispersive elements are used to convert the line(s) to a rectangle(s) on the two-dimensional sensor …”.  Thus Sinha et al. also teach at least one non-confocal embodiment using wavelength encoding in the lateral direction.  Therefore, Sinha et al. teach wavelength encoding in the lateral direction.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching, suggestion, or motivation to do so found in the references themselves (e.g., see various “… fluorophores may be used …” in paragraph 31 of Sinha et al.).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional fluorophore (e.g., band-shifting florescence imaging probes exhibiting excitation-dependent emission bands wherein a different band-shifted florescence spectrum correspond to different wavelengths of the excitation light) as the unspecified fluorophore of Sinha et al.  Therefore arguments are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884